Citation Nr: 1826451	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-43 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for low back disability diagnosed as chronic severe lumbar stenosis. 


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to July 1965, December 1967 to November 1969, November 1973 to March 1978, and from April 1979 to June 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO, inter alia, denied service connection for severe lumbar spinal stenosis and foraminal narrowing.  In February, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2013.  The Veteran filed a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Appeals) in May 2013.  A supplemental SOC (SSOC) was issued in May 2016.

While the RO initially determined that the Veteran did not perfect a timely appeal of the January 2012 rating decision, the May 2016 SSOC found that the May 2013 statement should be interpreted as a substantive appeal and, as such, found that the Veteran perfected a timely appeal of the denial of service connection for severe lumbar spinal stenosis and foraminal narrowing.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran asserts that service connection for a low back disability is warranted.  He has stated that he was informed by a physician in 2007 that his low back disability is actually congenital.  See February 2016 Statement in Support of Claim.  He also alleges that his low back disability was worsened during service due to wear and tear from his duties in service.  See id.

Upon entrance to his first period of active service in January 1965, the Veteran's spine was evaluated as clinically normal and no low back problems were noted.  The same is true of subsequent entrance examinations for later periods of active service.

In this regard, the Board notes that a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Id.; VAOPGCPREC 3-03 (July 16, 2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the Veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

In this case, no complaints or abnormal findings were noted with respect to the lumbar spine on any entrance examination, and thus the Veteran is presumed to be in sound condition upon entry into service.  Id.   However, the Board notes that the Veteran's suggestion that his spinal stenosis is congenital may indicate that the condition pre-existed service.

Service connection may be granted for diseases, but not defects, of congenital, developmental or familial origin.  VAOGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel Opinion 01-85 (March 5, 1985)]; VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990).  In differentiating the two categories, VA's Office of General Counsel has stated that, when viewed in the context of 38 C.F.R. § 3.303 (c), "the term 'defects,' would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 67-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.   Id.  

The presumption of soundness applies where congenital diseases are not noted at entry and, if not noted, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  However, the presumption of soundness does not apply to congenital defects, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110  and 1111.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects)).  Nevertheless, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur during service, service connection may be warranted for the resulting disability.  Id.

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service; however,  service connection may also be available for the disability due to aggravation by in-service injury or disease superimposed upon a congenital defect during service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993); VAOPGCPREC 82-90. 

In cases where the appellant seeks service connection for a congenital condition, VA must indicate whether the condition is a disease or defect and discuss the applicability of, and if appropriate, rebuttal of, the presumption of soundness. Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.

The Veteran was afforded a VA examination in July 2011.  There, the examiner diagnosed the Veteran as has having spinal stenosis.  The examiner opined that the Veteran's back condition was not caused by or the result of treatment in service.  The examiner explained that there is no evidence of a back condition in service and the Veteran himself denied injury. 

The Board finds the July 2011 VA examiner's opinion inadequate for three reasons.  First, the examiner only opined as to whether spinal stenosis is related to treatment in service.  However, service connection is not limited to disabilities related to in-service treatment.  Instead, service connection can be awarded when a disability is incurred in or otherwise related to service.  Second, the examiner's reliance on the lack of an in-service injury alone is misplaced.  As discussed above, the Veteran does not claim that he was injured during service.  Rather, the Veteran asserts that his current low back problems are the result of wear and tear related to his in-service duties.  Finally, given the Veteran's suggestion that his spinal stenosis may be congenital, the examiner did not offer an opinion as to whether the disability is congenital and, if so, the character of the condition-disease or defect.

Under these circumstances, the Board finds another remand is required to cure the noted defects.  Specifically, the examiner must describe the nature of the Veteran's spinal stenosis and consider the Veteran's contention that his stenosis is due to in-service wear and tear.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

The Veteran is hereby advised that the failure to report for any scheduled examination, without good cause, may result in denial of his service connection claims.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that the Veteran provide sufficient information concerning, and if necessary, current authorization to obtain, any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain addendum opinions from the July 2011 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinions from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With regard to the diagnosed spinal stenosis, the physician must address the following:


a.  The physician  should indicate whether the Veteran's spinal stenosis represents a congenital defect or disease.

b.  If the physician determines that the spinal stenosis is a congenital defect, he or she should indicate whether the condition was subject to superimposed disease or injury during service, resulting in a current disability..  

c.  If the physician  determines that the spinal stenosis is a congenital disease, he or she should indicate (1) whether the disability clearly and unmistakably existed prior service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service. 

d.  If the spinal stenosis is determined not to have clearly and unmistakably existed prior to service, the physician should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service. In this regard, the physician  should address the Veteran's contentions of wear and tear on his low back during service.

In rendering each requested opinion, the physician must consider and discuss all pertinent medical evidence and lay assertions, to include the Veteran's assertions as to treatment during service by a corpsman (despite a lack of documentation in the service treatment records), and as to the nature, onset, and continuity of symptoms.

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history and such reports must specifically be acknowledged and considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

6.  If the  benefit sought on appeal remains denied, furnish to the Veteran a supplemental SOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

